DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment after final filed on October 22nd, 2021 has been acknowledged and has been entered.  By this amendment, claim 7 has been amended and claim 9 has been cancelled.  Accordingly, claims 1-8 and 10 are pending in the present application in which claim 1 and 7 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
On Page 1, in the first paragraph [0001[ immediately following the title, under CROSS-REFERENCE TO RELATED APPLICATION, line 2, after “filed on March 21, 2018," please insert --issued as U.S. Patent No. 10,522,560,--.
Allowable Subject Matter
Claims 1-8 and 10 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
nd, 2021 (see Applicant’s remarks on page 6, line 2 to page 7, line 12), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “forming a first opening and a second opening passing through the stack and exposing the connection part, forming a well doping extending along a surface of the first opening and a surface of the second opening, removing a portion of the well doping layer from the second opening to expose the second opening, and forming a source trench extending from the second opening to expose the source line”, as recited in independent claim 1 and “forming a source contact structure disposed between the gate stacks and passing through the connection part of the channel layer so that the source contact structure is coupled to the source line”, as recited in independent claim 7.
Claims 2-6, 8, and 10 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892